          Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 1 of 11



 1   JONATHAN A. STIEGLITZ
     (SBN 278028)
 2   THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
     11845 W. Olympic Blvd., Ste. 800
 4
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6
     Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7
 8   Yitzchak Zelman, Esq.,
     MARCUS & ZELMAN, LLC
 9
     701 Cookman Avenue, Suite 300
10   Asbury Park, New Jersey 07712
     Tel: (732) 695-3282
11
     Fax: (732) 298-6256
12   Email: yzelman@marcuszelman.com
13   Attorneys for Plaintiff
     Pro Hac Vice Motion To Be Filed
14
15                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF CALIFORNIA
16
17
18
     KEVIN PEREZ,                                       Civil Case No.:
19
20                           Plaintiff,
                                                        CIVIL ACTION
21
                 -against-
22                                                       COMPLAINT
23
                                                              and
                                                      JURY TRIAL DEMAND
24   RASH CURTIS & ASSOCIATES
25   formerly known as CREDIT
     BUREAU OF UKIAH,
26
27                           Defendant.
28



                                          COMPLAINT
                                             -1-
           Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 2 of 11



 1         Plaintiff KEVIN PEREZ (hereinafter, “Plaintiff”), a California resident,
 2   brings this complaint, by and through the undersigned attorneys, against Defendant
 3   RASH CURTIS & ASSOCIATES formerly known as CREDIT BUREAU OF
 4   UKIAH (“Defendant”), for its violations of the Fair Debt Collection Practices Act,
 5   15 U.S.C. §1692 (“FDCPA”), the Rosenthal Fair Debt Collection Practices Act,
 6
     California Civil Code §§ 1788 et seq. (“RFDCPA”), and the Telephone Consumer
 7
     Protection Act, 47 U.S.C. §227 (“TCPA”) based upon information and belief of
 8
     Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which
 9
     are based upon Plaintiff’s personal knowledge.
10
11
                   INTRODUCTION/PRELIMINARY STATEMENT
12
        1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence
13
14
           of the use of abusive, deceptive, and unfair debt collection practices by many

15         debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned

16         that “abusive debt collection practices contribute to the number of personal
17         bankruptcies, to material instability, to the loss of jobs, and to invasions of
18         individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
19         inadequate to protect consumers,” and that “the effective collection of debts”
20         does not require “misrepresentation or other abusive debt collection
21         practices.” 15 U.S.C. §§ 1692(b) & (c).
22      2. Congress explained that the purpose of the Act was not only to eliminate
23         abusive debt collection practices, but also to “insure that those debt
24         collectors who refrain from using abusive debt collection practices are not
25
           competitively disadvantaged.” Id. § 1692(e). After determining that the
26
           existing consumer protection laws were inadequate, id. § 1692(b), Congress
27
           gave consumers a private cause of action against debt collectors who fail to
28
           comply with the Act. Id. § 1692k.

                                          COMPLAINT
                                             -2-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 3 of 11



 1   3. Similarly, one of the purposes of the Rosenthal Fair Debt Collection
 2      Practices Act, California Civil Code § 1788 is to prohibit debt collectors
 3      from engaging in unfair or deceptive acts or practices in the collection of
 4      consumer debts.
 5                          JURISDICTION AND VENUE
 6
     4. The Court has jurisdiction over this civil action under 28 U.S.C. § 1331, 15
 7
        U.S.C. § 1692, 15 U.S.C. § 1681 and 47 U.S.C. § 227The Court also has
 8
        pendent jurisdiction over the RFDCPA state law claims in this action
 9
        pursuant to 28 U.S.C. § 1367(a).
10
     5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).
11
                             NATURE OF THE ACTION
12
     6. Plaintiff brings this action against Defendant for its widespread disregard for
13
14
        the Plaintiff’s rights as a consumer. Specifically, the Plaintiff got divorced

15      in 2014. However, even though Plaintiff is not responsible for his ex-wife’s

16      medical bills, the Defendant has been harassing the Plaintiff in an incessant
17      campaign aimed at obtaining payment on these medical debts. In doing so,
18      the Defendant (1) disregarded Plaintiff’s repeated requests to cease
19      contacting him, (2) failed to notate Plaintiff’s disputes on the Plaintiff’s
20      credit report when reporting the Plaintiff’s debt to the consumer reporting
21      agencies, (3) and used auto-dialed calls, prerecorded messages and
22      automated text messages to harass the Plaintiff, even after the Plaintiff told
23      the Defendant to stop calling him.
24   7. Plaintiff is seeking damages, and declaratory and injunctive relief.
25
                                        PARTIES
26
     8. Plaintiff is a natural person and a resident of Cottonwood, California in
27
        Shasta County, and is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).
28



                                      COMPLAINT
                                         -3-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 4 of 11



 1   9. Defendant is a collection agency with its principal office located at 190 S.
 2      Orchard Avenue, A200, Vacaville, California 95688.
 3   10.Upon information and belief, Defendant is a company that uses the mail,
 4      telephone, or facsimile in a business the principal purpose of which is the
 5      collection of debts, or that regularly collects or attempts to collect debts
 6
        alleged to be due another.
 7
     11.Defendant is a “debt collector,” as defined under the FDCPA under 15
 8
        U.S.C. § 1692a(6).
 9
                               ALLEGATIONS OF FACT
10
     12.Plaintiff repeats, reiterates and incorporates the allegations contained in
11
        paragraphs above herein with the same force and effect as if the same were
12
        set forth at length herein.
13
14
     13.In 2014, the Plaintiff got divorced from his wife.

15   14.As part of the divorce decree, the parties divided their assets and liabilities,

16      with each party solely responsible for their own medical bills.
17   15.The medical debts that the Defendant was seeking to collect are "debts" as
18      that term defined by 15 U.S.C.§ 1692a(5).
19   16.Defendant contends that these medical debts are past due.
20   17.Throughout the past four years, the Defendant has been calling the Plaintiff’s
21      cellular phone seeking to collect on his medical bills, as well as his ex-wife’s
22      medical bills which Plaintiff is not responsible or liable for.
23   18.Defendant used an automated telephone dialing system to place these
24      relentless calls to the Plaintiff’s cellular phone number of (707) 513-3494.
25
     19.Plaintiff is the sole regular and customary user of the cellular phone number
26
        of (707) 513-3494.
27
     20.Defendant’s use of an automated telephone dialing system was clearly
28
        indicated by (1) the same pattern of two calls per day placed to the Plaintiff’s

                                      COMPLAINT
                                         -4-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 5 of 11



 1      cellular phone, day after day, (2) silence when the Plaintiff would answer the
 2      phone, and (3) the usage and placement of prerecorded messages after the
 3      Plaintiff would answer the phone.
 4   21.Defendant’s usage of an automated telephone dialing system was also
 5      indicated by the placement of identical, automated, text messages to the
 6
        Plaintiff’s cellular phone, which would state:
 7
              “Hello, this is an attempt to collect a debt. Please call our office
 8
              at 888-249-8095. Ref # XXXX5007. Sincerely, Rash Curtis &
 9
              Asso. Reply STOP to opt out”.
10
     22.On numerous occasions, including in September of 2017, the Plaintiff
11
        requested that the Defendant stop calling him, advised the Defendant that he
12
        was not responsible for his wife’s debts, and that he would not pay the
13
14
        Defendant until the Defendant separated the Plaintiff’s bills from those of

15      his ex-wife.

16   23.Despite multiple requests for these calls to stop, the Defendant’s relentless
17      calls and messages continued unabated.
18   24.Plaintiff repeatedly disputed, with Defendant directly, that he owed any
19      money as a result of his ex-wife’s medical debts.
20   25.Defendant instead insisted that the Plaintiff was responsible to pay the
21      amounts owed by his ex-wife for her medical bills.
22   26.Despite the numerous times that Plaintiff disputed that he was responsible to
23      pay his ex-wife’s medical bills, the Defendant never notified the consumer
24      reporting agencies that these debts were disputed by the Plaintiff when the
25
        Defendant would report these accounts to the consumer reporting agencies.
26
     27.As a result of the Defendant’s flagrant violations of his substantive statutory
27
        rights, the Plaintiff has been harmed. Plaintiff has been harassed and
28
        annoyed by the Defendant’s incessant calls. Moreover, Plaintiff’s credit file

                                      COMPLAINT
                                         -5-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 6 of 11



 1      with the consumer reporting agencies wrongly does not notify credit grantors
 2      viewing the Plaintiff’s credit report that these medical debts are disputed.
 3
 4                                     COUNT I
 5            (Violations Of The Fair Debt Collection Practices Act)
 6
     28.Plaintiff repeats, reiterates and incorporates the allegations contained in
 7
        paragraphs above herein with the same force and effect as if the same were
 8
        set forth at length herein.
 9
     29.Defendant’s debt collection efforts attempted and/or directed towards the
10
        Plaintiff violated various provisions of the FDCPA, including but not
11
        limited to 15 U.S.C. § 1692d.
12
     30.Pursuant to 15 USC §1692d(5), a debt collector is prohibited from
13
14
        causing a telephone to ring or engaging any person in telephone

15      conversation repeatedly or continuously with intent to annoy, abuse, or

16      harass any person at the called number.
17   31.Defendant violated 15 USC §1692d(5) by calling the Plaintiff twice a day,
18      every day, for weeks on end, even after the Plaintiff told the Defendant
19      that he would not pay any money for his ex-wife’s debts that he was not
20      responsible for.
21   32.Pursuant to 15 USC §1692e(8), a debt collector is required to
22      communicate that a disputed debt is disputed, when reporting that debt to the
23      consumer reporting agencies.
24   33.Defendant violated 15 USC §1692e(8) when it repeatedly reported to the
25
        consumer reporting agencies that the Plaintiff was responsible for his ex-
26
        wife’s medical debts, without ever notifying the consumer reporting
27
        agencies that the Plaintiff disputed being responsible for these accounts.
28
     34.Pursuant to 15 USC §1692e(10), a collection agency is prohibited from

                                      COMPLAINT
                                         -6-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 7 of 11



 1      using any false, deceptive or misleading means to collect a debt.
 2   35.Defendant violated 15 USC §1692e(10) when it insisted to Plaintiff that
 3      the Plaintiff was still responsible to pay his ex-wife’s medical debts,
 4      when he clearly is not.
 5   36.As a direct and proximate result of Defendant’s violations of the FDCPA,
 6
        Plaintiff was harmed.
 7
     37.As a direct and proximate result of Defendant’s violations of the FDCPA,
 8
        Plaintiff was harmed, and may recover from Defendant one thousand dollars
 9
        ($1,000.00) in statutory damages in addition to actual damages and
10
        reasonable attorneys’ fees and costs pursuant to 15 USC § 1692k.
11
                                      COUNT II
12
           (Violations Of The Rosenthal Fair Debt Collection Practices Act)
13
14
     45.Plaintiff repeats, reiterates and incorporates the allegations contained in

15      paragraphs above herein with the same force and effect as if the same were

16      set forth at length herein.
17   46.Cal. Civ. Code §1788.17 mandates that every person or entity collecting or
18      attempting to collect a consumer debt shall comply with the provisions of
19      Sections 1692b to 1692j, inclusive, of, and shall be subject to the remedies
20      in Section 1692k of, Title 15 of the United States Code statutory regulations
21      contained within the FDCPA, 15 U.S.C. § 1692 et seq.
22   47.As set forth above, Defendant violated 15 U.S.C. § 1692d(5) by calling the
23      Plaintiff twice a day, every day, for weeks on end, even after the Plaintiff
24      told the Defendant that he would not pay any money for his ex-wife’s debts
25
        that he was not responsible for.
26
     48.Cal. Civ. Code §1788.11(d) similarly prohibits debt collectors from causing
27
        a telephone to ring repeatedly or continuously to annoy the person called.
28
     49.Cal. Civ. Code §1788.11(e) further prohibits debt collector from

                                      COMPLAINT
                                         -7-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 8 of 11



 1      communicating, by telephone or in person, with the debtor with such
 2      frequency as to be unreasonable and to constitute an harassment to the debtor
 3      under the circumstances.
 4   50.As set forth above, Defendant violated 15 U.S.C. § 1692e(8) by repeatedly
 5      reporting to the consumer reporting agencies that the Plaintiff was
 6
        responsible for his ex-wife’s medical debts, without ever notifying the
 7
        consumer reporting agencies that the Plaintiff disputed being responsible for
 8
        these accounts.
 9
     51.As set forth above, Defendant violated 15 U.S.C. § 1692e(10) by making a
10
        false representation and using deceptive and misleading means to collect a
11
        debt.
12
     52.As such, Defendant violated the foregoing provisions of the FDCPA and
13
14
        RFDCPA.

15   53.As a result of the Defendant’s violations of the FDCPA and RFDCPA, the

16      Plaintiff was harmed.
17   54.As a direct and proximate result of Defendant’s violations of the RFDCPA
18      and FDCPA, Plaintiff was harmed, and may recover from Defendant one
19      thousand dollars ($1,000.00) in statutory damages in addition to actual
20      damages and reasonable attorneys’ fees and costs pursuant to Cal. Civ. Code
21      § 1788.30.
22                                    COUNT III
23                            (Violations Of The TCPA)
24   55.Plaintiff repeats, reiterates and incorporates the allegations contained in
25
        paragraphs above herein with the same force and effect as if the same were
26
        set forth at length herein.
27
28



                                      COMPLAINT
                                         -8-
        Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 9 of 11



 1   56.As set forth above, the Defendant repeatedly placed auto-dialed calls, pre-
 2      recorded messages and automated text messages to the Plaintiff’s cellular
 3      phone number of (707) 513-3494.
 4   57.The Plaintiff never gave the Defendant his prior, express permission to call
 5      his cell phone via the use of an automated telephone dialing system, pre-
 6
        recorded message or automated text message.
 7
     58.Furthermore, Plaintiff repeatedly told the Defendant to stop calling his
 8
        cellular phone.
 9
     59.Nevertheless, Defendant ignored these instructions and the calls and
10
        messages continued unabated.
11
     60.By placing auto-dialed calls, prerecorded messages and automated text
12
        messages to the Plaintiff’s cell phone, the Defendant violated 47 USC
13
14
        §227(b)(A)(iii) which prohibits using any automated telephone dialing

15      system or an artificial prerecorded voice to any telephone number assigned

16      to a cellular telephone service when calling to the plaintiff’s cell phone.
17   61.Defendant’s calls and prerecorded messages called and/or directed towards
18      the Plaintiff were further in willful violation of the TCPA, because the
19      Defendant knew that the Plaintiff had told it to stop calling him and that they
20      did not have the Plaintiff’s consent to place these calls and messages.
21   62.As a result of Defendant’s violations of the TCPA, Plaintiff has been
22      damaged and is entitled to damages in accordance with the TCPA.
23   63.As a result of Defendant’s violations of 47 U.S.C. § 227(b) et seq. Plaintiff
24      is entitled to an award of $500.00 for each and every negligent violation of
25
        the TCPA pursuant to 47 U.S.C. § 227(b)3.
26
     64.As a result of Defendant’s willful violations of 47 U.S.C. § 227(b) et seq.
27
        Plaintiff is also entitled to an award of treble damages $1,500.00 for each
28
        and every willful violation of the TCPA, pursuant to 47 U.S.C. § 227(b)3.

                                      COMPLAINT
                                         -9-
           Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 10 of 11



 1                          DEMAND FOR TRIAL BY JURY
 2      65.Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
 3         hereby request a trial by jury on all issues so triable.
 4
 5                               PRAYER FOR RELIEF
 6
           WHEREFORE, Plaintiff respectfully prays that judgment be entered
 7
     against the Defendant as follows:
 8
                   A. For mandatory statutory damages of $500 each provided and
 9
     pursuant to 47 USC §227(c)(2)(G)(3)(B), for all calls placed to the Plaintiff’s
10
     cellular phone;
11
                  B.    Plaintiff requests enhanced trebled damages of $1,500 to be
12
     awarded to the Plaintiff per call, in accordance with the TCPA, for the Defendant’s
13
14
     willful violations of the TCPA;

15               C.     Plaintiff requests actual and statutory damages, along with

16   attorneys’ fees and costs, for the Defendant’s violations of the RFDCPA and
17   FDCPA.
18                D.    For any such other and further relief, as well as further costs,
19   expenses and disbursements of this action, as this Court may deem just and proper.
20
21   Dated: December 20, 2018
22                                         /s/ Jonathan A. Stieglitz
                                           JONATHAN A. STIEGLITZ
23
                                           (SBN 278028)
24                                         jonathan.a.stieglitz@gmail.com
25
                                           THE LAW OFFICES OF
                                           JONATHAN A. STIEGLITZ
26                                         11845 W. Olympic Blvd., Ste. 800
27                                         Los Angeles, California 90064
                                           Telephone: (323) 979-2063
28                                         Facsimile: (323) 488-6748


                                         COMPLAINT
                                            -10-
     Case 2:18-cv-03247-TLN-DB Document 1 Filed 12/20/18 Page 11 of 11



 1
 2                          PRO HAC VICE MOTION TO BE FILED
 3                              Yitzchak Zelman, Esq.
                                Marcus & Zelman, LLC
 4
                                701 Cookman Avenue - Suite 300
 5                              Asbury Park, NJ 07712
 6
                                Office: (732) 695-3282
                                Fax:     (732) 298-6256
 7                              Email: yzelman@MarcusZelman.com
 8                              Website: www.MarcusZelman.com
                                Attorneys for the Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                               COMPLAINT
                                  -11-
